36 F.3d 1112
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MITSUBOSHI BELTING LIMITED and MBL (USA) Corporation,Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee,andThe Gates Rubber Company, Defendant-Appellee.
No. 94-1083.
United States Court of Appeals, Federal Circuit.
Aug. 8, 1994.

1
Appeal from a decision of the United States Court of International Trade in 93-06-00356 entered October 22, 1993;  Judge Thomas J. Aquilino, Jr.


2
DISMISSED.

ORDER

3
Upon consideration of Plaintiffs-Appellants Motion to Dismiss, it is hereby


4
ORDERED that this action is dismissed.